Citation Nr: 1143524	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-08 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for headaches to include migraine headaches.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Navy from November 1968 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks service connection for migraine headaches, which he alleges had onset in service and have continued since service.  He has attributed the headaches to the effects of stress in service or to the effects of exposure to Agent Orange.  

The Veteran testified that in service he had headaches and he was provided aspirin and Darvon by the Chief Corpsman, that he currently has headaches, and that he has had headaches since service.  

Under 38 C.F.R. § 3.159(c)(4), a VA examination and opinion are necessary if the evidence of record: contains competent evidence that the Veteran has a current disability, establishes that the Veteran suffered an event in service, and indicates that the claimed disability may be associated with the event in service, but does not contain sufficient medical evidence to make a decision on the claim. 



In this case, the Veteran is competent to describe headaches in and since service and his testimony is credible, which is sufficient to warrant a VA examination and a VA medical opinion to determine if the current headaches were incurred in service. 

Accordingly, the case is REMANDED for the following action. 

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf private medical records, pertaining to treatment of headaches before 2000 after 2000.

2.  Afford the Veteran a VA examination by a neurologist to determine:

a).  Whether the Veteran has current, chronic headaches to include migraine, and, if so, 

b). Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the current headaches, include migraine, if shown, are either:

i).  A progression of the headaches in service or the development of a new and separate condition; or, 

ii).  A result of stress in service. 




In formulating the opinion, the VA examiner is asked to consider the significant facts of the case as determine by the Board:

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of headaches.

The Veteran is competent to describe headaches in service although there is no documentation of headaches in the service treatment records and the Veteran's statement about headaches in service is credible, that is, the statement tends to prove that the Veteran had headaches in service.  

Thirty years after service, in 2000, private medical records document a history of migraine. 

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential etiologies unrelated to service, if so, identify any other potential etiology, and that the headaches in service are not more likely than any other etiology related to the current headaches and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 





The Veteran's file must be made available to the VA examiner for review.

3.  On completion of the above, the claim should be adjudicated.  If the decision remains adverse, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


